Citation Nr: 0005782	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  95-26 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for a chronic acquired 
psychiatric disorder, to include as secondary to the 
veteran's service-connected degenerative disk disease of the 
lumbosacral spine.  

Entitlement to service connection for a cervical spine 
disorder.  

Entitlement to service connection for migraines.  

Entitlement to an increased rating for degenerative disk 
disease of the lumbosacral spine, currently evaluated 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had periods of active service from March 1970 to 
October 1971 and from September 1990 to November 1991.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in 
February 1995 which denied the claimed benefits.  

The February 1995 rating decision also denied a compensable 
rating for gastritis.  Although the veteran initially 
appealed that determination, he formally withdrew his appeal 
of that issue in communication received in October 1999.  
That issue, therefore, is no longer before the Board for 
appellate consideration.  

The issue concerning an increased rating for the veteran's 
service-connected low back disability will be addressed in 
the Remand that follows this decision.  


FINDINGS OF FACT

1.  A rating decision in June 1993 denied service connection 
for a psychiatric disorder.  The veteran did not complete his 
appeal of that determination.  

2.  Evidence added to the record since June 1993 shows that 
the veteran either may have post-traumatic stress disorder 
that is related to service or depression that was caused by 
or aggravated by his service-connected lumbar spine 
disability.  That evidence is new and is so significant that 
it must be considered to fairly decide the merits of the 
veteran's claim for service connection for a psychiatric 
disorder.  

3.  The claim for service connection for a cervical spine 
disorder is not plausible.  

4.  The evidence does not show that the veteran has migraines 
that resulted from an injury or disease in service.  


CONCLUSIONS OF LAW

1.  Evidence received since the final June 1993 rating 
decision, which denied the veteran's claim for service 
connection for a chronic acquired psychiatric disorder, is 
new and material and the claim is reopened.  38 U.S.C.A. 
§§  5108, 7105 (West 1991); 38 C.F.R. §§  3.156(a), 3.160(d), 
20.302, 20.1103 (1999).

2.  The claim for service connection for a cervical spine 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  Migraines were not incurred in or aggravated by service; 
nor are they proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records are completely negative for any 
clinical findings or diagnosis of any chronic acquired 
psychiatric disorder.  The records are also negative for any 
psychiatric complaints, although the veteran did report in 
January 1991 that he was a "nervous wreck" because of the 
pain, lack of sleep, and other problems he had had due to his 
back and gastrointestinal disabilities.  An April 1991 
service department record notes the veteran's complaints of 
severe sinus headaches.  The examiner noted tenderness of the 
right frontal sinus; the examination was otherwise negative.  
The listed diagnosis was possible sinus drainage.  The 
veteran was seen in September 1990 for complaints of sinus 
congestion of 3 days' duration that he had had for 5 years.  
Another outpatient record (possibly in April 1991) reflects 
the veteran's report of headache pressure on the right side 
of his head every spring; only that year the symptoms were 
different in that he also had spots in his vision and 
dizziness that occurred with stress, lasting for 3-4 days; 
the examiner's assessment was sinus congestion.  The service 
medical records are completely negative for any complaints, 
clinical findings, or diagnosis indicative of any cervical 
spine disorder.  

The report of a VA compensation examination in October 1991 
notes an undiagnosed neuropsychiatric disorder, manifested by 
intrusive thoughts of encounters with cobras during his duty 
in Saudi Arabia during the Gulf War.  

VA treatment records dated in October and November 1991 
(while the veteran was still in service) reflect his 
difficulty with sleep and show that medication for sleep was 
prescribed.  An October 1991 examiner recorded the veteran's 
complaints of pain, suicidal ideation, insomnia, and 
depression with crying spells, worsening over the previous 
year since his back injury.  On examination, his mood was 
depressed and his affect was flattened.  No other abnormal 
psychiatric clinical findings were reported.  The listed 
diagnosis was adjustment reaction with depressed mood, rule 
out major depression.  On referral to the mental health 
clinic in November 1991, the referring examiner noted "R/O 
major depression vs. adjustment disorder."  The psychiatric 
examiners' impression was adjustment disorder with depressed 
mood; sleep medication was prescribed.  A December 1991 
psychiatric examiner noted that the veteran's symptoms had 
subjectively improved, although he did complain of anhedonia 
and crying spells.  The examiner diagnosed "[? Major] 
depression.  Features associated with PTSD [post-traumatic 
stress disorder]."  

A March 1992 VA examiner noted the veteran's complaints that, 
in addition to his back pain, he also had pain in his coccyx, 
neck, and shoulder.  The examiner stated that "Although this 
man's problems all stem from accident in Saudi Arabia, this 
cannot explain all his problems (R) shoulder, neck, etc.  
These require investigation."  

A VA orthopedic compensation examination was conducted in 
November 1992.  Cervical spine motion was normal, except for 
20 degrees of lateral flexion in each direction.  The veteran 
reported moderate to severe pain prior to reaching the stated 
limits of range of motion.  No other clinical findings or 
diagnosis regarding the cervical spine was listed.  

In communication received from the veteran in January 1993, 
he attributed his nervous disorder to his service-connected 
degenerative disk disease.  

A January 1993 VA psychiatric examiner recording the 
veteran's report of living with chronic pain and 
discouragement, insomnia, and depressed mood.  Noting the 
veteran's chronic major depression and service-connected 
degenerative disk disease, and his recent award of Social 
Security disability benefits, the examiner stated that the 
"vet is obviously unemployable, & data support a status of 
permanent & total disability ever to be gainfully employed."  
He prescribed antidepressant and anti-anxiety medications and 
diagnosed major depression secondary to the veteran's 
service-connected "degenerative joint disease."  

The file contains a Social Security Administration (SSA) 
award letter, dated in February 1993, that found, apparently 
on the basis of the above VA records, that the veteran was 
entitled to SSA disability benefits beginning in November 
1991.  

At the time of a VA psychiatric compensation examination in 
March 1993, the veteran reported that he had recurrent 
nightmares of his Vietnam experiences and added, "I will 
never be able to leave there."  He stated that he often woke 
up screaming and felt edgy and that loud noises frightened 
him.  The veteran reported that his heart had stopped during 
a cardiac catheterization during service.  He described his 
spirits as being very depressed and stated that he cried a 
lot for no reason.  He indicated that he was seen in 1989 for 
depression at a time that he was considering suicide.  The 
examiner noted that he walked with the help of a cane.  He 
was alert and cooperative, but generally low-keyed.  There 
were no signs of psychosis.  The examiner diagnosed 
adjustment disorder with depressed mood.  

A VA orthopedic compensation examination was also conducted 
in March 1993.  The examiner indicated that the veteran had 
previously been  evaluated at Ft. Campbell for cervical spine 
disease, as he was having some pain in his upper back and 
neck area and was found to have some degenerative disease in 
that area.  The examiner stated that the veteran did appear 
to have some symptoms in that area, although they were not 
nearly as bad or disabling as those symptoms in his lower 
back.  It was not considered to be a major problem in terms 
of the veteran's overall disability.  

A June 1993 rating decision denied, inter alia, service 
connection for an acquired psychiatric disorder.  The veteran 
filed a notice of disagreement with that determination in 
July 1993 and a statement of the case was issued in August 
1993.  A substantive appeal as to that issue was not 
received.  

In communications from the veteran subsequently, he raised 
the issue of service connection for headaches and a cervical 
spine disorder due either to the in-service accident in Saudi 
Arabia or to the service-connected back disability.  

A VA outpatient record dated in June 1994 notes that CT scan 
of the veteran's head and cervical spine in April 1994 had 
shown no intracranial abnormalities, but a calcified 
herniated disk at C3-4.  

In January 1995, the veteran submitted duplicate copies of VA 
mental health clinic records dated in December 1992 and 
January 1993, and referred to his PTSD or nervous condition.  

Also in January 1995, the veteran submitted a statement from 
his wife.  She described the deterioration she had noted in 
his physical and mental state since his return from the Gulf 
War, including his being in constant pain, with increased 
irritability, impatience, and violent behavior.  

A VA compensation examination was conducted in January 1995.  
The examiner noted that the veteran reported that his 
headaches began in February 1991 and he was told that they 
were "cluster headaches."  He indicated that he took muscle 
relaxants for the headaches, which occurred daily and were 
severe, but "they never go away."  The veteran indicated 
that a Florida physician had thought that the calcified 
herniated nucleus pulposus in his cervical spine was causing 
his headaches.  The veteran also indicated that he got pain 
in both shoulders and numbness in his hands quite often.  

On examination of the veteran's neck, there was no crepitus.  
The veteran indicated that there was tenderness in the lower 
left posterior neck area.  Extension of the cervical spine 
was possible only from 0 to 2 degrees and the veteran was 
noted to cringe with pain in the lower neck.  He could flex 
his neck from 0 to 27 degrees, again cringing with pain.  
Right lateral flexion was accomplished from 0 to 5 degrees, 
left lateral flexion from 0 to 10 degrees, right lateral 
rotation from 0 to 30 degrees, and left lateral rotation from 
0 to 45 degrees, each motion with pain in the lower posterior 
neck.  Upper extremity strength was weak, but the examiner 
stated that the veteran appeared to make little effort 
"because it hurts in my back."  X-rays of the cervical 
spine reportedly revealed spondylosis, but was otherwise 
normal.  The examiner commented that the physical examination 
was normal, except for some limitation of motion at the neck, 
but cervical spine x-rays had not shown any disk herniation 
or calcification.  He stated that it was very difficult to 
determine the cause of the veteran's headaches.  

A VA psychologist evaluated the veteran in August 1995.  He 
noted the veteran's complaints of forgetfulness, difficulty 
with concentration, and poor reading retention.  After 
extensive psychological testing, the examiner stated that the 
tests were consistent with a severe level of depression and 
the veteran's reported recurrent thoughts of suicide.  The 
examiner noted the veteran's various medications and 
recommended 1) a review of his medication regimen as a 
possible cause for the depression, 2) referral to a 
psychiatrist for evaluation and treatment of his depression, 
and 3) referral to the pain program.  

Also in August 1995, the veteran was evaluated by a VA 
neurologist.  The examiner noted the veteran's complaints of 
neck pain that produced varying degrees of headache, as well 
as pain that radiated into his upper extremities.  On 
examination, there was decreased range of cervical motion due 
to pain and paraspinous muscle spasm.  The examiner reported 
some global decrease in upper extremity motor power due to 
pain, with greater decrease in grip strength and wrist 
extension on the left.  No fasciculations or obvious muscle 
atrophy was noted.  There was tenderness over the upper 
vertebral spinous processes and the occipital ridge.  The 
examiner commented that the veteran's symptoms were of 
cervical radiculopathy, but he did not ascribe any etiology 
for the disorder.  

A VA mental health clinic examiner noted in December 1995 
that, of the "list of PTSD symptoms," the veteran had 
difficulty falling asleep, nightmares (with a war theme), 
angry outbursts, difficulty concentrating, hyperventilation, 
avoidance of thoughts associated with trauma, and avoidance 
of "activities."  The listed Axis I diagnoses were rule out 
PTSD (post-traumatic stress disorder) and depression NOS (not 
otherwise specified).  Another psychologist in December 1995 
listed an Axis I diagnosis of rule out PTSD and an Axis III 
diagnosis of pain disorder associated with a general medical 
condition.  Another psychologist reported in January 1996 
that the veteran experienced significant anxiety and 
depression that had been problematic since Vietnam, but had 
been exacerbated since his back injury.  In June 1996, an 
examiner noted the veteran's complaints of pain in his 
joints, neck and low back and his statement that cervical 
traction helped the pain.  He also stated that the veteran's 
depression was "up and down."  An etiology for the cervical 
spine disorder and the depression was not given.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in June 1996.  He described his duties as a 
crew chief on helicopter repair in Vietnam, but denied having 
sustained any injuries during his first period of service or 
during the time between his periods of service.  He indicated 
that he first had trouble with headaches after he fell from a 
truck in Saudi Arabia in November 1990.  The veteran reported 
that he "experienced a tremendous amount of low back pain, 
leg pain, and shoulder, and everything."  He denied striking 
his head or neck at the time of the injury.  He stated that, 
although he experienced neck and shoulder pain after the 
injury throughout the remainder of service, he did not 
receive any treatment for headaches or the neck injury.  The 
veteran testified that after service he continued to have 
neck problems and headaches and was treated with a cervical 
collar, although the headaches became more frequent.  He 
subsequently used cervical traction as well.  He indicated 
that he had recently been treated for suicidal ideation that 
resulted from the "pain and anginous [sic] and frustration 
and self pity and hopelessness of taking care of myself and 
my family."  In addition, the veteran reported that his 
psychiatric disability had been variously diagnosed, but that 
he was currently being treated for depression.  He recalled 
being treated in the mid-1970s for alcohol abuse and 
emotional problems.  He indicated that, although he had 
previously complained of headaches, they weren't diagnosed as 
migraines until late 1992 or early 1993.  

A VA orthopedic compensation examination was conducted in 
April 1998 to evaluate the veteran's service-connected low 
back disability.  The examiner indicated that the veteran's 
complaints remained the same, with headaches, shoulder pain, 
and numbness down his right arm.  No clinical findings 
regarding the cervical spine were reported.  

Analysis 

New and material evidence regarding service connection for a 
chronic acquired psychiatric disorder

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim or absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a three-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, involving a 
determination as to whether, based on a review of all of the 
evidence, both old and new, the claim is well grounded.  If 
it is determined that the claim is well grounded, then the 
analysis proceeds to the third step, i.e., evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the June 1993 rating 
decision that denied service connection for a psychiatric 
disorder showed complaints of depression by the veteran, but 
the diagnosis assigned by most examiners was adjustment 
disorder with depressed mood.  Service connection was denied 
on the basis that no chronic acquired psychiatric disorder 
was shown by the record.  Although the veteran initiated an 
appeal of that decision, he did not complete the appeal.  

Evidence added to the record since June 1993 includes an 
August 1995 report by a VA psychologist that noted the 
veteran's severe level of depression and indicated that his 
medication regimen should be reviewed as a possible cause.  
In addition, VA mental health clinic records in December 1995 
reflect diagnoses of "rule out PTSD."  One psychologist 
indicated that the veteran had experienced significant 
anxiety and depression since Vietnam that had been 
exacerbated by his back injury.  

Those medical reports provide further diagnoses of a current 
acquired psychiatric disorder (although some examiners had 
previously diagnosed depression) and that evidence indicates 
that the current psychiatric disorder may be related either 
to service or to treatment for the veteran's service-
connected back disability.  The evidence added to the record 
since June 1993, while reflecting some psychiatric diagnoses 
that were previously shown, clearly contributes to a more 
complete picture of the veteran's psychiatric disorder and is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  It is material to 
the question of service connection.  

Therefore, the Board concludes that new and material evidence 
has been presented and that the veteran's claim for service 
connection for a chronic acquired psychiatric disorder, to 
include as secondary to his service-connected degenerative 
disk disease of the lumbosacral spine, is reopened.  

Next, the Board must determine whether or not the veteran has 
presented a well grounded claim for service connection for a 
psychiatric disorder.  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Only the evidence in 
support of the claim is to be considered in making that 
determination and, generally, a presumption of credibility 
attaches to that evidence.  Epps v. Brown, 9 Vet. App. 341, 
343-44 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The Board finds that the evidence added to the record since 
June 1993, at least that which alludes to a connection 
between the veteran's depression and medication for his 
service-connected back disability, meets the criteria set 
forth in Epps and Caluza in that it presents a claim that is 
plausible.  

Therefore, the Board concludes that the veteran's claim for 
service connection for a chronic acquired psychiatric 
disorder, to include as secondary to his service-connected 
degenerative disk disease, is well grounded.  38 U.S.C.A. 
§ 5107(a).  This issue will be addressed further in the 
Remand that follows this decision.  

Service connection 

? Cervical spine disorder

The service medical records are completely negative for any 
complaint, clinical findings, or diagnosis of a cervical 
spine disorder.  They do not show that he sustained an injury 
to his cervical spine in 1990 when he injured his lumbar 
spine, and indeed the veteran himself has testified that he 
did not.  The evidence shows that the veteran first expressed 
complaints regarding his neck to a VA examiner in March 1992.  
Although that examiner did not report any clinical findings, 
he did state that the accident that the veteran sustained in 
Saudi Arabia could not explain his right shoulder and neck 
pain.  A CT scan of the veteran's cervical spine in June 1994 
revealed a calcified herniated disk at C3-4.  

VA examiners in January and August 1995 reported significant 
limitation of cervical spine motion, with apparent severe 
neck pain, and upper extremity weakness, although the veteran 
appeared to make little effort.  Cervical spine x-rays in 
January 1995 reportedly showed spondylosis, but were 
otherwise normal.  Neither examiner offered an opinion as to 
the etiology of the cervical spine disorder.  

While the evidence clearly shows that the veteran currently 
has a cervical spine disorder, there is no evidence that he 
injured his cervical spine during service, nor is there any 
medical evidence that his current cervical spine disorder is 
related in any way to service or, as he has claimed, to his 
service-connected lumbar spine disability.  

Lacking evidence of a cervical spine injury or disease in 
service or of a nexus between the current disorder and 
service or a service-connected disability, the second and 
third criteria in Epps and Caluza are not met.  Accordingly, 
the veteran's claim for service connection for a cervical 
spine disability is not plausible and so must be denied as 
not well grounded.  38 U.S.C.A. § 5107(b).  

? Migraines

The Board finds that the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded; 
that is, the claim is not implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Additionally, there is 
no indication that there are additional, pertinent records 
which have not been obtained.  Accordingly, there is no 
further duty to assist the veteran in developing the claim, 
as mandated by 38 U.S.C.A. § 5107(a).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Each disabling condition shown by a veteran's 
service records, or for which he seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  Satisfactory lay or other 
evidence that injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).

With a chronic disease shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of symptomatology in service will 
permit service connection of a chronic disease, first shown 
as a clear-cut clinical entity, at some later date.  For a 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  See also Savage v. Gober, 10 Vet. App. 
488 (1997).  

The service medical records indicate that the veteran was 
treated on occasion for headaches that were attributed to 
sinus congestion.  The post-service medical records are 
completely negative for any complaints or clinical findings 
reflecting any sinus ailment or headaches due to a sinus 
disorder.  

At the time of a VA compensation examination in January 1995, 
the veteran reported that he had been variously told that his 
headaches were "cluster headaches" and that his calcified 
herniated cervical disk was causing the headaches.  He also 
stated that he was taking muscle relaxants for the headaches.  
The VA examiner commented that it was very difficult to 
determine their etiology.  

At his personal hearing, the veteran denied striking his head 
at the time of the 1990 back injury.  He stated that, 
although he had had headaches since the incident in 1990 and 
had previously complained of headaches, they were not 
diagnosed as migraine headaches until late 1992 or early 
1993.  

While the veteran has stated that he had trouble with 
headaches during service after his 1990 back injury, the 
service medical records reflect complaints of headaches that 
were attributed at that time to sinus congestion.  There is 
no post-service medical evidence of any sinus problems 
whatsoever.  In addition, although the veteran has indicated 
that he has had headaches since service, the medical records 
do not reflect any post-service headache complaints until 
1995.  Moreover, no examiner after service has attributed the 
veteran's headaches to his in-service back injury or 
otherwise to service.  To the contrary, the evidence 
indicates that his headaches were diagnosed as "cluster 
headaches" (per the veteran's testimony) or were felt to be 
due to muscle tension caused by a non-service-connected 
cervical spine disorder, for which muscle relaxants were 
prescribed.  

The Court in Savage held that a claimant's report of 
continued symptomatology might, in some instances, provide 
sufficient evidence to find a claim well grounded.  In this 
case, however, even accepting the veteran's report that his 
headaches have continued since service, the medical evidence 
does not show that his current headaches are causally related 
to an injury or disease that he sustained during service.  In 
fact, as noted above, the medical evidence indicates just the 
opposite-that the headaches are related to a non-service-
connected cervical spine disorder.  

Therefore, the Board finds that the preponderance of the 
evidence is against a conclusion that the veteran's headaches 
are related to service.  38 U.S.C.A. § 5107(b).  


ORDER

New and material evidence having been presented, the claim 
for service connection for a chronic acquired psychiatric 
disorder, to include as secondary to the veteran's service-
connected degenerative disk disease of the lumbosacral spine, 
is reopened.  That claim is well grounded.  

The claim for service connection for a cervical spine 
disorder is denied as the claim is not well grounded.  

Service connection for migraine headaches is denied.  


REMAND

Because the Board has herein found that the veteran's claim 
for service connection for a chronic acquired psychiatric 
disorder has been reopened and is well grounded, VA has a 
duty to assist him in developing evidence in support of his 
claim.  38 U.S.C.A. § 5107(b).  In that regard, the Board 
notes that medical evidence in the file indicates either that 
a diagnosis of post-traumatic stress disorder (PTSD) might be 
appropriate, based on the veteran's symptoms, or that he has 
chronic depression that may have resulted from medication for 
his service-connected low back disability.  In light of that 
evidence, a psychiatric examination and opinion would be 
helpful in adjudicating the veteran's claim.  

Also, the veteran's representative, in a Brief on Appeal in 
October 1999, specifically requested consideration of an 
extraschedular rating in regard to the veteran's claim for an 
increased rating for his service-connected degenerative disk 
disease of the lumbosacral spine.  Further, the Board notes 
that the veteran had previously sought VA Vocational 
Rehabilitation because of his service-connected back 
disability, at which time it was determined that he had an 
employment handicap, and he has indicated that he has been 
unemployed because of disability since 1990.  In addition, VA 
psychiatric and orthopedic examiners have commented that the 
veteran was either obviously unemployable or probably unable 
to participate in a program of Vocational Rehabilitation.  

To the extent that the above evidence may indicate that 
application of the rating schedule may provide an inadequate 
assessment of the veteran's service-connected low back 
disability, and considering the veteran's representative's 
request, the Board believes that consideration should be 
given to whether an extraschedular rating for the disability 
might be appropriate.  The Board notes, however, that the RO 
has not provided the veteran with the substance of 38 C.F.R. 
§ 3.321(b) to enable him to present evidence and cogent 
argument concerning such a rating, nor does the record 
reflect that the RO has considered whether an extraschedular 
rating might be appropriate.  The Court has held that the 
Board does not have the authority to consider and deny a 
claim for an extraschedular rating in the first instance.  
See Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Accordingly, 
the RO must have the initial opportunity to determine whether 
the evidence warrants referral of the case to VA's 
Undersecretary for Benefits or the Director, Compensation and 
Pension Service for consideration of assignment of an 
extraschedular rating.  

Therefore, this case as to this issue is REMANDED for the 
following additional actions:  

1.  With any needed signed releases from the 
veteran, the RO should request copies of up-to-date 
records of any examination or treatment, VA or non-
VA, that the veteran has received for a psychiatric 
disorder or the service-connected low back 
disability.  All records so received should be 
associated with the claims file.  

2.  The RO should conduct any further evidentiary 
development deemed appropriate by the RO from the 
record, e.g., regarding a diagnosis of PTSD.  

3.  The RO should then schedule the veteran for a 
psychiatric examination.  The claims file must be 
made available to and be reviewed by the examiner 
in conjunction with the examination.  All special 
tests that are felt by the examiner to be relevant, 
including psychological testing, should be 
completed.  The examiner's report should describe 
in detail all current psychiatric complaints, 
clinical findings, and diagnoses.  Also, the 
examiner should be requested to provide opinions as 
to whether 1) a diagnosis of PTSD is supported by 
the record, considering stressors that have been 
verified in the record, and 2) any other current 
psychiatric disorder resulted from or was 
aggravated by a service-connected disability or by 
treatment for such a disability.  All opinions 
should be supported by reference to pertinent 
evidence in the claims file.  

4.  Upon completion of the requested development of 
the record, the RO should again consider the 
veteran's claim for service connection for a 
chronic acquired psychiatric disorder and his claim 
for an increased rating for degenerative disk 
disease of the lumbosacral spine, including 
determining whether the evidence warrants referral 
of the case to VA's Undersecretary for Benefits or 
the Director, Compensation and Pension Service for 
consideration of assignment of an extraschedular 
rating.  If action taken remains adverse to him, he 
and his accredited representative should be 
furnished with a supplemental statement of the case 
and they should be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

